EXHIBIT 99.1 Elliott Management Corp. 40 West 57th Street New York, New York 10019 Tel. (212) 974-6000 Fax: (212) 974-2092 October , 2014 [] [] [] Re: Family Dollar Stores, Inc. Dear : Thank you for agreeing to serve as a nominee for election to the Board of Directors of Family Dollar Stores, Inc. (the “Company”) in connection with the proxy solicitation being considered by Elliott Management Corporation (“Elliott”) and its affiliates, including Elliott International, L.P., to (i) nominate and elect directors at the Company’s 2015 annual meeting of stockholders, or any other meeting of stockholders held in lieu thereof and any adjournments, postponements, reschedulings or continuations thereof or (ii) appoint or elect directors by other means, including by written consent of the Company’s stockholders (collectively, the “Solicitation”). Your outstanding qualifications, we believe, will prove a valuable asset to the Company and all of its stockholders.This letter (“Agreement”) will set forth the terms of our agreement. Elliott agrees to indemnify and hold you harmless against any and all claims of any nature arising from the Solicitation and any related transactions whenever brought and irrespective of the outcome; provided, however, that you will not be entitled to indemnification for claims arising from your gross negligence, willful misconduct, intentional and material violations of law, criminal actions, provision to Elliott of false or misleading information (including false or misleading information on any questionnaire you are requested to complete by Elliott), or material breach of the terms of this Agreement; provided further, that upon your becoming a director of the Company, this indemnification shall not apply to any claims made against you in your capacity as a director of the Company. This indemnification will include any and all losses, liabilities, damages, demands, claims, suits, actions, judgments, or causes of action, assessments, costs and expenses, including, without limitation, interest, penalties, reasonable attorneys’ fees, and any and all reasonable costs and expenses incurred in investigating, preparing for or defending against any litigation, commenced or threatened, any civil, criminal, administrative or arbitration action, or any claim whatsoever, and any and all amounts paid in settlement of any claim or litigation asserted against, resulting, imposed upon, or incurred or suffered by you, directly or indirectly, as a result of or arising from the Solicitation and any related transactions (each, a “Loss”). In the event of a claim against you pursuant to the prior paragraph or the occurrence of a Loss, you shall give Elliott prompt written notice of such claim or Loss (provided that failure to promptly notify Elliott shall not relieve it from any liability which it may have on account of this Agreement, except to the extent it shall have been prejudiced by such failure).Upon receipt of such written notice, Elliott will provide you with counsel to represent you.Such counsel shall be reasonably acceptable to you.In addition, you will be reimbursed promptly for all Losses suffered by you and as incurred as provided herein.Elliott may not enter into any settlement of Loss or claim without your consent unless such settlement includes a release of you from any and all liability in respect of such claim.Notwithstanding anything to the contrary set forth in this Agreement, Elliott shall not be responsible for any fees, costs or expenses of separate legal counsel retained by you without Elliott’s prior written approval.In addition, you agree not to enter into any settlement of Loss or claim without the written consent of Elliott. You hereby agree to keep confidential and not disclose to any party, without the consent of Elliott, any confidential, proprietary or non-public information (collectively, “Information”) of Elliott or its affiliates which you have heretofore obtained or may obtain in connection with your service as a nominee hereunder. Information shall not include any information that is publicly disclosed by Elliott or its affiliates or any information that you can demonstrate is now, or hereafter becomes, through no act or failure to act on your part, otherwise generally known to the public. Notwithstanding the foregoing, if you are required by applicable law, rule, regulation or legal process to disclose any Information you may do so provided that you first promptly notify Elliott so that Elliott may seek a protective order or other appropriate remedy or, in Elliott’s sole discretion, waive compliance with the terms of this Agreement. You will reasonably cooperate with Elliott if it seeks such protection. In the event that no such protective order or other remedy is obtained or Elliott does not waive compliance with the terms of this Agreement, you may consult with counsel at the cost of Elliott and you may furnish only that portion of the Information which you are advised by counsel is legally required to be so disclosed and you will request that the party(ies) receiving such Information maintain it as confidential. All Information, all copies thereof, and any studies, notes, records, analysis, compilations or other documents prepared by you containing such Information, shall be and remain the property of Elliott and, upon the request of a representative of Elliott, all such information shall be returned or, at Elliott’s option, destroyed by you, with such destruction confirmed by you to Elliott in writing. This Agreement shall be governed by the laws of the State of New York, without regard to the principles of the conflicts of laws thereof.The parties agree to the exclusive jurisdiction of the state and federal courts of New York, New York, and waive, and agree not to plead or to make, any claim that any action or proceeding brought in the state and federal courts of New York, New York has been brought in an improper or inconvenient forum. THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT THAT THEY MAY HAVE TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION, OR IN ANY LEGAL PROCEEDING, DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS LETTER AGREEMENT (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO THIS LETTER AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS SET FORTH HEREIN. *** If you agree to the foregoing terms, please sign below to indicate your acceptance. Very truly yours, ELLIOTT MANAGEMENT CORPORATION By: Name: Title: ACCEPTED AND AGREED:
